



EXHIBIT 10.1
IBERIABANK Corporation
2019 STOCK INCENTIVE PLAN
1.
Establishment, Purpose, and Types of Awards.

IBERIABANK Corporation (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “IBERIABANK Corporation 2019
Stock Incentive Plan” (the “Plan”), in order to provide incentives and awards to
select employees, consultants, and directors of the Company and its Affiliates.
The Plan permits the granting of the following types of Awards, according to the
Sections of the Plan listed here:
Section 6         Option Awards
Section 7         Share Appreciation Rights
Section 8         Restricted Shares, Restricted Share Units, and Unrestricted
Shares
Section 9         Performance Units


The Plan is not intended to affect, and shall not affect, any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program that is independent of this Plan.
2.
Defined Terms.

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in the Appendix, unless defined elsewhere in this Plan or an
Award Agreement, or the context of their use clearly indicates a different
meaning.
3.
Shares Subject to the Plan.

(a)    Number of Shares. Subject to adjustment as provided in Section 12, the
maximum number of Shares reserved for issuance under the Plan shall be equal to
the following: 3,472,414 Shares (which consists of 2,800,000 new Shares plus
672,414 Prior Plan Shares), less Shares subject to any Awards granted after
March 19, 2019 under any Prior Plan, using the share counting provisions set
forth in Section 3(b), and plus any Shares that are subject to outstanding
awards under any Prior Plan as of the Effective Date that are subsequently
canceled, expired, forfeited or otherwise not issued or are settled in cash. Any
of the Shares reserved and available for issuance under the Plan may be used for
any type of Award under the Plan. Upon approval of this Plan by the Company’s
shareholders, the Company will cease making new Awards under any Prior Plan.
(b)
Share Counting.



1



--------------------------------------------------------------------------------





(i)    The above authorized Plan limit shall be reduced by one (1) Share for
every one Share subject to an Option or SAR granted under the Plan, and by two
(2) Shares for every one Share subject to Awards granted under the Plan in a
form other than Options or SARs.
(ii)    To the extent any Shares covered by an Option or SAR granted under the
Plan are not delivered to a Participant or permitted transferee because the
Award is forfeited or canceled, or Shares are not delivered because an Award is
paid or settled in cash, such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for issuance
under this Plan and such Shares may again be issued under the Plan.
(iii)    In the event that Shares issued as an Award under the Plan are
forfeited or reacquired by the Company pursuant to rights reserved upon issuance
thereof, such forfeited or reacquired Shares will again be available for
issuance as Awards under the Plan. In addition, Shares delivered or withheld in
satisfaction of tax obligations with respect to Awards other than stock options
and SARs will again be available for issuance as Awards under the Plan.
(iv)    The following Shares may not again be made available for issuance as
Awards under the Plan: (1) Shares delivered or withheld in payment of the
exercise price of an Option, (2) Shares delivered or withheld in satisfaction of
tax obligations with respect to Options or SARs, and (3) Shares repurchased on
the open market with the proceeds of the exercise price of an Option.
(v)    With respect to SARs, if the SAR is payable in Shares, all Shares to
which the SARs relate are counted against the Plan limits, rather than the net
number of Shares delivered upon exercise of the SAR.
(vi)     Any Share that again becomes available for grant under the Plan shall
be added back to the total number of Shares available for grant under the Plan
as one (1) Share if such Share was subject to an Option or SAR, and as two (2)
Shares if such share was subject to an Award other than an Option or SAR.
(c)
Limitations on Awards. Subject to adjustments as provided in Section 12, the
following additional limitations are imposed under the Plan:

(i)    The maximum number of Shares that may be issued upon exercise of Options
intended to qualify as ISOs under Section 422 of the Code shall be the maximum
number of shares reserved for issuance under Section 3(a).
(ii)    The following limits will apply to Awards of the specified type granted
to any one Participant in any single fiscal year:
(1)    Appreciation Awards (Options and SARs): 500,000 Shares; and


2



--------------------------------------------------------------------------------





(2)
Full Value Awards (Restricted Shares, Restricted Share Units, Unrestricted
Shares and Performance Units that are denominated in Shares): 500,000 Shares.

In applying the foregoing limits, (a) all Awards of the specified type granted
to the same Participant in the same fiscal year will be aggregated and made
subject to one limit; (b) the limits applicable to Options and SARS refer to the
number of Shares subject to the Award; (c) the Share limit under clause (2)
refers to the maximum number of Shares that may be delivered under an Award or
Awards of the type specified in clause (2) assuming the maximum payout; and (d)
each of the specified limits in clauses (1) and (2) is multiplied by two (2) for
Awards granted to a Participant in the year employment commences.


(iii)    Participants who are granted Options and SARs will be required to
continue to provide services to the Company (or an Affiliate) for not less than
one-year following the date of grant in order for any such Option or SAR to
fully or partially vest or be exercisable (other than in case of death,
Disability or a Change in Control). Notwithstanding the foregoing, up to five
percent of the available shares of Common Stock reserved for issuance under the
Plan pursuant to Section 3(a) may provide for vesting of Options and SARs,
partially or in full, in less than one-year.
(iv)    The maximum number of Shares subject to Awards granted during a single
fiscal year to any non-management director, taken together with any cash fees
paid to such non-management director during the fiscal year, shall not exceed
$400,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes). This
limit shall not apply to the non-executive Chairman of the Board, whose
compensation will be approved by the other independent directors on the Board
with the non-executive Chairman of the Board abstaining.
(d)
Type of Shares. Shares issued under the Plan may be authorized and unissued
Shares.

4.
Administration.

(a)
General. The Committee shall administer the Plan in accordance with its terms,
provided that the Board may act in lieu of the Committee on any matter. The
Committee shall hold meetings at such times and places as it may determine and
shall make such rules and regulations for the conduct of its business as it
deems advisable. In the absence of a duly-appointed Committee or if the Board
otherwise chooses to act in lieu of the Committee, the Board shall function as
the Committee for all purposes of the Plan.

(b)
Committee Composition. The Board shall appoint the members of the Committee. If
and to the extent permitted by Applicable Law, the Committee may authorize one
or more Reporting Persons (or other officers) to make Awards to Eligible Persons
who are not Reporting Persons (or other officers whom the Committee has
specifically authorized to make Awards). The Board has sole discretion, at any
time,



3



--------------------------------------------------------------------------------





to appoint additional members to the Committee, to remove and replace members of
the Committee for any reason, and to fill vacancies on the Committee however
caused.
(c)
Powers of the Committee. Subject to the provisions of the Plan, the Committee
shall have the authority, in its sole discretion:

(i)    to determine Eligible Persons to whom Awards shall be granted from time
to time and the number of Shares, units, or SARs to be covered by each Award;
(ii)
to determine, from time to time, the Fair Market Value of Shares;

(iii)    to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;
(iv)    to approve the forms of Award Agreements and all other documents,
notices, and certificates in connection therewith, which need not be identical
either as to type of Award or among Participants;
(v)    to construe and interpret the terms of the Plan and any Award Agreement,
to determine the meaning of their terms, and to prescribe, amend, and rescind
rules and procedures relating to the Plan and its administration;
(vi)    in order to fulfill the purposes of the Plan and without amending the
Plan, modify, cancel, or waive the Company’s rights with respect to any Awards
(including the time or manner of vesting), to adjust or to modify Award
Agreements for changes in Applicable Law, and to recognize differences in
foreign law, tax policies, or customs; and
(vii)    to make all other interpretations and to take all other actions that
the Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.
(d)
Delegation of Authority. Subject to Applicable Law and the restrictions set
forth in the Plan, the Committee may delegate administrative functions to
individuals who are Reporting Persons, officers, or Employees of the Company or
its Affiliates. With respect to Participants not subject to Section 16 of the
Exchange Act, the Committee may delegate to appropriate officers of the Company
its authority to designate Participants, to determine the size and type of
Awards to be received by those Participants and to set and modify the terms of
such Awards; provided, however, that all such Awards shall comply with the terms
of this Plan. Any actions taken by the delegee shall be treated as actions by
the Committee.



4



--------------------------------------------------------------------------------





(e)
Deference to Committee Determinations. The Committee shall have the sole
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate, and to make any findings of
fact needed in the administration of the Plan or Award Agreements. The
Committee’s prior exercise of its discretionary authority shall not obligate it
to exercise its authority in a like fashion thereafter. The Committee’s
interpretation and construction of any provision of the Plan, or of any Award or
Award Agreement, shall be final, binding, and conclusive. The validity of any
such interpretation, construction, decision, or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly arbitrary or capricious.

(f)
No Liability; Indemnification. Neither the Board nor any Committee member, nor
any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction, or determination
made in good faith with respect to the Plan, any Award, or any Award Agreement.
The Company and its Affiliates shall pay or reimburse any member of the
Committee, as well as any Director, Employee, or Consultant who takes action in
connection with the Plan, for all expenses incurred with respect to the Plan,
and to the full extent allowable under Applicable Law shall indemnify each and
every one of them for any claims, liabilities, and costs (including reasonable
attorney’s fees) arising out of their good faith performance of duties under the
Plan. The Company and its Affiliates may obtain liability insurance for this
purpose.

5.
Eligibility.

(a)
General Rule. The Committee may grant ISOs only to Employees (including officers
who are Employees) of the Company or an Affiliate that is a “parent corporation”
or “subsidiary corporation” within the meaning of Section 424 of the Code, and
may grant all other Awards to any Eligible Person. A Participant who has been
granted an Award may be granted an additional Award or Awards if the Committee
shall so determine, if such Participant is otherwise an Eligible Person and if
otherwise in accordance with the terms of the Plan.

(b)
Grant of Awards. Subject to the express provisions of the Plan, the Committee
shall determine from the class of Eligible Persons those individuals to whom
Awards under the Plan may be granted, the number of Shares subject to each
Award, the price (if any) to be paid for the Shares or the Award and, in the
case of Awards subject to performance conditions, the specific objectives, goals
and performance criteria that further define the Award. Each Award shall be
evidenced by an Award Agreement signed by the Company and, if required by the
Committee, by the Participant. The Award Agreement shall set forth the material
terms and conditions of the Award established by the Committee.

(c)
Replacement Awards. Subject to Applicable Laws (including any associated
shareholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an



5



--------------------------------------------------------------------------------





Award to a Participant that the Participant surrender for cancellation some or
all of the Awards that have previously been granted to the Participant under
this Plan or otherwise. An Award that is conditioned upon such surrender may or
may not be the same type of Award, may cover the same (or a lesser or greater)
number of Shares as such surrendered Award, may have other terms that are
determined without regard to the terms or conditions of such surrendered Award,
and may contain any other terms that the Committee deems appropriate. In the
case of Options and SARs, these other terms may not involve an exercise price
that is lower than the exercise price of the surrendered Option or SAR (as was
determined under Section 6(e) or 7(b), respectively) unless approved by the
Company’s shareholders.
6.
Option Awards.

(a)
Types; Documentation. The Committee may in its discretion grant ISOs to any
Employee and Nonqualified Stock Options to any Eligible Person, and shall
evidence any such grants in an Award Agreement that is delivered to the
Participant. Each Option shall be designated in the Award Agreement as an ISO or
a Nonqualified Stock Option, and the same Award Agreement may grant both types
of Options. Options granted under the Plan may contain such terms and provisions
not inconsistent with the Plan that the Committee shall deem advisable in its
sole and absolute discretion.

(b)
ISO $100,000 Limitation. To the extent that the aggregate Fair Market Value of
Shares with respect to which Options designated as ISOs first become exercisable
by a Participant in any calendar year (under this Plan and any other plan of the
Company or any Affiliate) exceeds $100,000, such excess Options shall be treated
as Nonqualified Stock Options. For purposes of determining whether the $100,000
limit is exceeded, the Fair Market Value of the Shares subject to an ISO shall
be determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. In the event that Section 422 of the Code is amended to alter the
limitation set forth therein, the limitation of this Section 6(b) shall be
automatically adjusted accordingly.

(c)
Minimum Vesting Requirements. Options granted under this Section 6 shall be
subject to the vesting requirement set forth in Section 3(c)(iii).

(d)
Term of Options. Each Award Agreement shall specify a term at the end of which
the Option automatically expires, subject to earlier termination provisions
contained in Section 6(f)(ii) hereof, provided, that, the term of any Option may
not exceed ten years from the Grant Date. In the case of an ISO granted to an
Employee who is a Ten Percent Holder on the Grant Date, the term of the ISO
shall not exceed five years from the Grant Date.

(e)
Exercise of Option.



6



--------------------------------------------------------------------------------





(i)    Exercise Price. The exercise price of an Option shall be determined by
the Committee in its discretion and shall be set forth in the Award Agreement,
provided that (1) if an ISO is granted to an Employee who on the Grant Date is a
Ten Percent Holder, the per Share exercise price shall not be less than 110% of
the Fair Market Value per Share on the Grant Date, and (2) for all other
Options, such per Share exercise price shall not be less than 100% of the Fair
Market Value per Share on the Grant Date, except as set forth in Section 15(b)
in the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines.
(ii)    Terms and Conditions. The Committee shall in its sole discretion
determine the times, circumstances, and conditions under which an Option shall
be exercisable, and shall set them forth in the Award Agreement. The Committee
shall have the discretion to determine whether and to what extent the vesting of
Options shall be tolled during any unpaid leave of absence; provided, however,
that in the absence of such determination, vesting of Options shall be tolled
during any such leave approved by the Company.
(iii)    Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Committee may require in an Award Agreement that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent a Participant from purchasing the full number of
Shares as to which the Option is then exercisable.
(iv)    Methods of Exercise. Prior to its expiration pursuant to the terms of
the applicable Award Agreement, each Option may be exercised, in whole or in
part (provided that the Company shall not be required to issue fractional
shares), by delivery of notice of exercise to the Company or its delegee, in
such form as the Company shall determine, which notice shall be accompanied by
the full exercise price of the Shares being purchased. In the case of an ISO,
the Committee shall determine the acceptable methods of payment on the Grant
Date and it shall be included in the applicable Award Agreement. The methods of
payment that the Committee may in its discretion accept or commit to accept in
an Award Agreement include:
(1)
cash or check payable to the Company (in U.S. dollars);

(2)    other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) are all, at the time of such surrender, free and
clear of any and all claims, pledges, liens and encumbrances, or any
restrictions which would in any manner restrict the transfer of such shares to
or by the Company (other than such restrictions as may have existed prior to an
issuance of such Shares by the Company to such Participant), and (D) the
certificates of which are duly endorsed for transfer to the Company or
attestation of ownership and transfer to the Company is effected to the
Company’s satisfaction;


7



--------------------------------------------------------------------------------





(3)    a cashless exercise program pursuant to which a Participant may
concurrently provide irrevocable instructions (A) to such Participant’s broker
to effect the immediate sale of the purchased Shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the exercise price of the Option plus all applicable taxes required to be
withheld by the Company by reason of such exercise, and (B) to the Company to
(upon receipt of payment from the broker) deliver the certificates for or
electronic evidence of ownership of the purchased Shares directly to such broker
in order to complete the sale;
(4)    if approved by the Committee, through a net exercise procedure whereby
the Participant surrenders the Option in exchange for that number of Shares with
an aggregate Fair Market Value equal to the difference between the aggregate
exercise price of the Option being surrendered and the aggregate Fair Market
Value of the Shares subject to the Option;
(5)    in such other manner as may be authorized from time to time by the
Committee; or
(6)
any combination of the foregoing methods of payment.

(v)    Delivery of Shares. The Company shall not be required to deliver Shares
pursuant to the exercise of an Option until payment of the full exercise price
therefore is received by the Company.
(f)
Effect of Termination of Continuous Service.

(i)    The Committee may establish and set forth in the applicable Award
Agreement the terms and conditions on which an Option shall remain exercisable,
if at all, following termination of a Participant’s Continuous Service. The
Committee may waive or modify these provisions at any time. To the extent that a
Participant is not entitled to exercise an Option at the date of his or her
termination of Continuous Service, or if the Participant (or other Person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified in the Award Agreement or below (as
applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. In no event may any Option be exercised after the expiration
of the Option term as set forth in the Award Agreement.
(ii)    Unless otherwise provided in the Participant’s Award Agreement, the
following provisions shall apply when there is a termination of a Participant’s
Continuous Service. Notwithstanding the terms below, no Option may be exercised
after the expiration of the Option term as set forth in the Award Agreement.
(1)    Termination other than Upon Disability or Death or for Cause. In the
event of termination of a Participant’s Continuous Service (other than as a
result of Participant’s death, Disability, Retirement or termination for Cause),
the


8



--------------------------------------------------------------------------------





Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.
(2)    Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.
(3)    Retirement. In the event of termination of a Participant’s Continuous
Service as a result of Participant’s Retirement, the Participant shall have the
right to exercise the Option at any time within six months following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.
(4)    Death. In the event of the death of a Participant during the period of
Continuous Service since the Grant Date of an Option, or within 30 days
following termination of the Participant’s Continuous Service, the Option may be
exercised at any time within one year following the date of the Participant’s
death by the Participant’s estate or by a Person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the right
to exercise the Option had vested at the date of death or, if earlier, the date
the Participant’s Continuous Service terminated.
(5)    Cause. If the Committee determines that a Participant’s Continuous
Service terminated due to Cause, the Participant shall immediately forfeit the
right to exercise any Option, and it shall be considered immediately null and
void.
(g)
Reverse Vesting. The Committee in its sole and absolute discretion may allow a
Participant to exercise unvested Options, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Options.

(h)
No Dividend Equivalent Rights. Participants holding Options shall not be
entitled to any dividend equivalent rights for any period of time prior to the
exercise of the Option.

7.
Share Appreciation Rights (SARs).

(a)
Grants. The Committee may in its discretion grant Share Appreciation Rights
(SARs) to any Eligible Person, in any of the following forms:

(i)    SARs related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. A SAR shall entitle the Option holder, upon exercise of the SAR
and surrender of the related Option, or


9



--------------------------------------------------------------------------------





portion thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to Section 7(d)
below. Any SAR granted in connection with an ISO will contain such terms as may
be required to comply with the provisions of Section 422 of the Code.
(ii)    SARs Independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement. Notwithstanding the above, SARs granted independent of any Options
shall be subject to the vesting requirement set forth in Section 3(c)(iii).
(iii)    Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (1) a
price based upon or equal to the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (2) a price related to consideration
payable to the Company’s shareholders generally in connection with the event.
(b)
Exercise Price. The per Share exercise price of a SAR shall be determined in the
sole discretion of the Committee, shall be set forth in the applicable Award
Agreement, and shall be no less than 100% of the Fair Market Value of one Share,
except as set forth in Section 14(b) in the case of a SAR granted in assumption
of or substitution for an outstanding award of a company acquired by the Company
or with which the Company combines. The exercise price of a SAR related to an
Option shall be the same as the exercise price of the related Option.

(c)
Exercise of SARs. Unless the Award Agreement otherwise provides, a SAR related
to an Option will be exercisable at such time or times, and to the extent, that
the related Option will be exercisable. A SAR may not have a term exceeding ten
years from its Grant Date. A SAR granted independently of any other Award will
be exercisable pursuant to the terms of the Award Agreement. Whether a SAR is
related to an Option or is granted independently, the SAR may only be exercised
when the Fair Market Value of the Shares underlying the SAR exceeds the exercise
price of the SAR.

(d)
Payment.

(i)    Upon exercise of a SAR related to an Option and the attendant surrender
of an exercisable portion of any related Award, the Participant will be entitled
to receive payment of an amount determined by multiplying—
(1)    the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by


10



--------------------------------------------------------------------------------





(2)    the number of Shares with respect to which the SAR has been exercised.
(ii)    Notwithstanding Section 7(d)(i), a SAR granted independently of an
Option:
(1)    may limit the amount payable to the Participant to a percentage,
specified in the Award Agreement but not exceeding one hundred percent (100%),
of the amount determined pursuant to Section 7(d)(i), and
(2)    shall be subject to any payment or other restrictions that the Committee
may at any time impose in its discretion, including restrictions intended to
conform the SARs with Section 409A of the Code.
(e)
Form and Terms of Payment. Subject to Applicable Law, the Committee may, in its
sole discretion, settle the amount determined under Section 7(d) above solely in
cash, solely in Shares (valued at their Fair Market Value on the date of
exercise of the SAR), or partly in cash and partly in Shares. In any event, no
fractional Shares shall be issued and the Committee shall determine whether cash
shall be paid in lieu of any fractional Shares, or whether such fractional
Shares and the rights thereto shall be cancelled or eliminated without payment
therefor. Absent a contrary determination by the Committee, all SARs shall be
settled in cash as soon as practicable after exercise. Notwithstanding the
foregoing, the Committee may, in an Award Agreement, determine the maximum
amount of cash or Shares or combination thereof that may be delivered upon
exercise of a SAR.

(f)
Effect of Termination of Continuous Service. The Committee shall establish and
set forth in the applicable Award Agreement the terms and conditions on which a
SAR shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service. The provisions of Section 6(f)(ii) above shall
apply to the extent an Award Agreement does not specify the terms and conditions
upon which a SAR shall terminate when there is a termination of a Participant’s
Continuous Service.

(g)
No Dividend Equivalent Rights. Participants holding SARs shall not be entitled
to any dividend equivalent rights for any period of time prior to the exercise
of the SAR.

8.
Restricted Shares, Restricted Share Units, and Unrestricted Shares.

(a)
Grants. The Committee has the discretion to grant Awards of Restricted Shares,
Restricted Share Units, and Unrestricted Shares under this Section 8.

(i)    The Committee may in its discretion grant restricted shares (“Restricted
Shares”) to any Eligible Person and shall evidence such grant in an Award
Agreement that is delivered to the Participant and that sets forth the number of
Restricted Shares, the purchase price for such Restricted Shares (if any), and
the terms upon which the Restricted Shares may become vested.


11



--------------------------------------------------------------------------------





(ii)    The Committee may in its discretion grant the right to receive Shares
after certain vesting requirements are met (“Restricted Share Units”) to any
Eligible Person and shall evidence such grant in an Award Agreement that is
delivered to the Participant which sets forth the number of Shares (or formula,
that may be based on future performance or conditions, for determining the
number of Shares) that the Participant shall be entitled to receive upon vesting
and the terms upon which the Shares subject to a Restricted Share Unit may
become vested.
(iii)    The Committee may condition any Award of Restricted Shares or
Restricted Share Units to a Participant on receiving from the Participant such
further assurances and documents as the Committee may require to enforce the
restrictions.
(iv)    Subject to the limit set forth in Section 3(c)(ii), the Committee may
grant Awards hereunder in the form of unrestricted shares (“Unrestricted
Shares”), which shall vest in full upon the date of grant or such other date as
the Committee may determine or which the Committee may issue pursuant to any
program under which one or more Eligible Persons (selected by the Committee in
its discretion) elect to receive Unrestricted Shares in lieu of cash bonuses
that would otherwise be paid.
(b)
Vesting and Forfeiture.

(i)    Award Agreements for Restricted Shares and Restricted Share Units. The
Committee shall set forth in an Award Agreement granting Restricted Shares or
Restricted Share Units, the terms and conditions under which the Participant’s
interest in the Restricted Shares or the Shares subject to Restricted Share
Units will become vested and non-forfeitable.
(ii)    Effect of Termination of Continuous Service. Except as set forth in the
applicable Award Agreement or the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any other reason, the
Participant shall forfeit his or her unvested Restricted Shares and Restricted
Share Units; provided that if a Participant purchases the Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.
(c)
Issuance of Restricted Shares Prior to Vesting. The Company shall issue stock
certificates that evidence Restricted Shares pending the lapse of applicable
restrictions, and that bear a legend making appropriate reference to such
restrictions. Alternatively, the Company may reflect such ownership and
restrictions in electronic format. Except as set forth in the applicable Award
Agreement or the Committee otherwise determines, the Company or a third party
that the Company designates shall hold such Restricted Shares and any dividends
that accrue with respect to Restricted Shares pursuant to Section 8(e) below.

(d)
Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release



12



--------------------------------------------------------------------------------





to the Participant, free from the vesting restrictions, one Share for each
vested Restricted Share (or issue one Share free of the vesting restriction for
each vested Restricted Share Unit), unless an Award Agreement provides
otherwise. No fractional shares shall be distributed, and cash shall be paid in
lieu thereof.
(e)
Treatment of Dividends. Unless otherwise provided in the Award Agreement,
whenever Shares are released to a Participant under Section 8(d) above pursuant
to the vesting of Restricted Shares or the Shares underlying Restricted Share
Units are issued to a Participant pursuant to Section 8(d) above, such
Participant shall receive, with respect to each Share released or issued, an
amount equal to any cash dividends (plus, in the discretion of the Committee,
simple interest at a rate as the Committee may determine) and a number of Shares
equal to any stock dividends, which were declared and paid to the holders of
Shares between the Grant Date and the date such Share is released or issued. If
the vesting of the Award is based upon the attainment of performance goals, any
and all cash and stock dividends paid with respect to the Shares underlying the
Award shall also be subject to the attainment of the performance goals.

(f)
Section 83(b) Elections. To the extent permitted by the Committee, a Participant
may make an election under Section 83(b) of the Code (the “Section 83(b)
Election”) with respect to Restricted Shares. If a Participant who has received
Restricted Share Units provides the Committee with written notice of his or her
intention to make Section 83(b) Election with respect to the Shares subject to
such Restricted Share Units, the Committee may in its discretion, if permitted
by Section 409A of the Code, convert the Participant’s Restricted Share Units
into Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant’s Restricted Share Unit Award. The Participant may then make a
Section 83(b) Election with respect to those Restricted Shares.

9.
Performance Units.

Subject to the limitations set forth in Section 3(c)(ii), the Committee has
discretion to grant Performance Units to any Eligible Person and shall evidence
such grant in an Award Agreement that is delivered to the Participant which sets
forth the terms and conditions of the Award. Performance Units shall vest based
upon the attainment of performance goals as determined by the Committee.
10.
Taxes.

(a)
General. As a condition to the issuance or distribution of Shares pursuant to
the Plan, the Participant (or in the case of the Participant’s death, the person
who succeeds to the Participant’s rights) shall make such arrangements as the
Company may require for the satisfaction of any applicable federal, state,
local, or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy



13



--------------------------------------------------------------------------------





a Participant’s tax withholding obligations, the Committee shall not allow
Shares to be withheld in an amount that exceeds the minimum statutory
withholding rates (or, if permitted by the Committee, such other rate as will
not cause adverse accounting consequences and is permitted under applicable IRS
withholding rules) for federal and state tax purposes, including payroll taxes.
(b)
Surrender of Shares. If permitted or required by the Committee, in its
discretion, and in accordance with Section 10(a), a Participant may satisfy the
applicable tax withholding and employment tax obligations associated with an
Award by surrendering Shares to the Company (including Shares that would
otherwise be issued pursuant to the Award) that have a Fair Market Value
determined as of the applicable Tax Date equal to the amount required to be
withheld.

(c)
Special Rules. In the case of (i) a Participant other than an Employee, (ii) an
Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations, (iii) a Participant
who is an Executive Officer of the Company or a member of the Board, in the
absence of any other arrangement and to the extent permitted under Applicable
Law, the Participant shall be deemed to have elected to have the Company
withhold from the Shares or cash to be issued pursuant to an Award that number
of Shares having a Fair Market Value determined as of the applicable Tax Date
(as defined below) or cash equal to the amount required to be withheld. For
purposes of this Section 10, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Law (the “Tax Date”).

(d)
Income Taxes. Participants are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with Awards
(including any taxes arising under Section 409A of the Code), and the Company
shall not have any obligation to indemnify or otherwise hold any Participant
harmless from any or all of such taxes.

(e)
Section 409A of the Code. The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless any Applicable Law requires otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following a Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the



14



--------------------------------------------------------------------------------





assessment of any excise tax or penalty on any Participant under Section 409A of
the Code and neither the Company nor the Committee will have any liability to
any Participant for such tax or penalty.
11.
Non-Transferability of Awards.

(a)
General. Except as set forth in this Section 11, or as otherwise approved by the
Committee, Awards may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution. The designation of a beneficiary by a Participant will not
constitute a transfer. An Award may be exercised, during the lifetime of the
holder of an Award, only by such holder, the duly-authorized legal
representative of a Participant who is Disabled, or a transferee permitted by
this Section 11.

(b)
Limited Transferability Rights. Notwithstanding anything else in this Section
11, the Committee may in its discretion provide in an Award Agreement that an
Award other than an ISO may be transferred, on such terms and conditions as the
Committee deems appropriate, either (i) by instrument to the Participant’s
“Immediate Family” (as defined below), (ii) by instrument to an inter vivos or
testamentary trust (or other entity) in which the Award is to be passed to the
Participant’s designated beneficiaries, or (iii) by gift to charitable
institutions. Any transferee of the Participant’s rights shall succeed and be
subject to all of the terms of this Award Agreement and the Plan. “Immediate
Family” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.

12.
Adjustments Upon Changes in Capitalization, Merger, or Certain Other
Transactions.

(a)
Changes in Capitalization. The Committee shall equitably adjust the number of
Shares covered by each outstanding Award, all Share limitations contained herein
and the number of Shares that have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or that have been returned to
the Plan upon cancellation, forfeiture, or expiration of an Award, as well as
the price per Share covered by each such outstanding Award, to reflect any
increase or decrease in the number of issued Shares resulting from a
stock-split, reverse stock-split, spin-off, stock or extraordinary cash
dividend, combination, consolidation, recapitalization or reclassification of
the Shares, or any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company. In the event of any
such transaction or event, the Committee may provide in substitution for any or
all outstanding Awards under the Plan such alternative consideration (including
securities of any surviving entity) as it may in good faith determine to be
equitable under the circumstances and may require in connection therewith the
surrender of all Awards so replaced. In any case, such substitution of
securities shall not require the consent of any person who is granted Awards
pursuant to the Plan. Except as expressly provided herein, or in an Award
Agreement, if the Company issues for



15



--------------------------------------------------------------------------------





consideration shares of stock of any class or securities convertible into shares
of stock of any class, the issuance shall not affect, and no adjustment by
reason thereof shall be required to be made with respect to the number or price
of Shares subject to any award.
(b)
Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company other than as part of a Change in Control, each Award will terminate
immediately prior to the consummation of such action, subject to the ability of
the Committee to exercise any discretion authorized in the case of a Change in
Control.

(c)
Change in Control. Unless otherwise provided in an Award Agreement, Awards will
automatically vest in full (and to the extent applicable, become exercisable)
and any repurchase rights of the Company will automatically lapse upon a Change
in Control of the Company. In addition, in the event of a Change in Control, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions:

(i)    arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);
(ii)    require that all outstanding Options and Share Appreciation Rights be
exercised on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Options and
Share Appreciation Rights shall terminate;
(iii)    arrange or otherwise provide for the payment of cash or other
consideration to Participants representing the value of such Awards in exchange
for the satisfaction and cancellation of outstanding Awards; provided, however,
that the case of any Option or Share Appreciation Right with an exercise price
that equals or exceeds the price paid for a Share in connection with the Change
in Control, the Committee may cancel the Option or Share Appreciation Right
without the payment of consideration therefor; or
(iv)    make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 14(a) below.
(d)
Certain Distributions. In the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

13.
Time of Granting Awards.



16



--------------------------------------------------------------------------------





The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee (or its delegee pursuant to Section 4(d)) makes the determination
granting such Award or such other later date as is determined by the Committee,
provided that in the case of an ISO, the Grant Date shall be the later of the
date on which the Committee makes the determination granting such ISO or the
date of commencement of the Participant’s employment relationship with the
Company.
14.
Modification of Awards and Substitution of Options or SARs.

(a)
Modification, Extension, and Renewal of Awards. Within the limitations of the
Plan, the Committee may modify an Award to accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award, to extend or renew
outstanding Awards in compliance with Section 409A, to the extent applicable, or
to accept the cancellation of outstanding Awards to the extent not previously
exercised. Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect such Participant’s
rights thereunder, unless either the Participant provides written consent or
there is an express Plan provision permitting the Committee to act unilaterally
to make the modification.

(b)
Substitution of Options. Notwithstanding any inconsistent provisions or limits
under the Plan, in the event the Company or an Affiliate acquires (whether by
purchase, merger, or otherwise) all or substantially all of outstanding capital
stock or assets of another corporation or in the event of any reorganization or
other transaction qualifying under Section 424 of the Code, the Committee may,
in a manner satisfying the provisions of Section 424(a) of the Code, substitute
Options or SARs for options or stock appreciation rights under the plan of the
acquired company.

(c)
Limitations on Repricing. Except as permitted in Section 12(a) for a change in
capitalization or Section 12(c) for a Change in Control, the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding underwater Options or SARs in
exchange for cash, other Awards, or Options or SARs with an exercise price that
is less than the exercise price of the original Options or SARs without
stockholder approval.

15.
Term of Plan.

The Plan shall continue in effect for a term of ten years from its effective
date as determined under Section 19 below, unless the Plan is sooner terminated
under Section 16 below.
16.
Amendment and Termination of the Plan.



17



--------------------------------------------------------------------------------





(a)
Authority to Amend or Terminate. Subject to Applicable Laws, the Board may amend
or discontinue this Plan at any time; provided, however, that no such amendment
may:

(i)    materially revise the Plan without the approval of the shareholders. A
material revision of the Plan includes (1) except for adjustments permitted
pursuant to Section 12 above, a material increase to the maximum number of
Shares that may be issued through the Plan; (ii) a material increase to the
benefits accruing to Participants under the Plan; (iii) a material expansion of
the classes of persons eligible to participate in the Plan; (iv) an expansion of
the types of Awards available for grant under the Plan; (v) a material extension
of the term of the Plan and (vi) a material change that reduces the price at
which Shares may be offered through the Plan;
(ii)    amend Section 14(c) to permit repricing of Options or SARs without the
approval of shareholders; or
(iii)    materially impair, without the written consent of the Participant, an
Award previously granted, except that the Company retains all of its rights
under Section 12(c).
(b)
Committee’s Authority. Notwithstanding the foregoing, the Committee may amend
the Plan to eliminate provisions which are no longer necessary as a result of
changes in tax or securities laws or regulations, or in the interpretation
thereof.

17.
Conditions Upon Issuance of Shares.

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.
18.
Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Neither the Company nor the Committee shall, without
shareholder approval, allow for a repricing within the meaning of the federal
securities laws applicable to proxy statement disclosures.
19.
Effective Date.

This Plan shall become effective on the date of its approval by the shareholders
of the Company.
20.
Controlling Law.

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Louisiana, to the extent not preempted


18



--------------------------------------------------------------------------------





by United States federal law. If any provision of this Plan is held by a court
of competent jurisdiction to be invalid and unenforceable, the remaining
provisions shall continue to be fully effective.
21.
Laws and Regulations.

(a)
U.S. Securities Laws. This Plan, the grant of Awards, the exercise of Options
and SARs under this Plan, and the obligation of the Company to sell or deliver
any of its securities (including, without limitation, Options, Restricted
Shares, Restricted Share Units, and Shares) under this Plan shall be subject to
all Applicable Laws. In the event that the Shares are not registered under the
Securities Act, or any applicable state securities laws prior to the delivery of
such Shares, the Company may require, as a condition to the issuance thereof,
that the persons to whom Shares are to be issued represent and warrant in
writing to the Company that such Shares are being acquired by him or her for
investment for his or her own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act, and a
legend to that effect may be placed on the certificates representing the Shares.

(b)
Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

22.
No Shareholder Rights.

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a Share certificate or other evidence of Share
ownership to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a shareholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate or other evidence of ownership is issued, except as otherwise
specifically provided for in this Plan.




19



--------------------------------------------------------------------------------





23.
No Employment Rights.

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause.
24.
Deferral.

Payment of an Award may be deferred only if permitted in the Award Agreement.
Any deferral arrangement shall comply with Section 409A of the Code.




20

